3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-14, 18-21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. 2019/0166576 A1.
Claims 1 and 14:
Kim discloses a communication system, comprising a terminal device and a core network device (See fig. 23A-B and fig. 25, terminal and MME/S-GW); wherein the terminal device is configured to: receive configuration information from a first access network device, wherein the configuration information comprises paging area information configured for the terminal device in a first mode (See para 24 and fig. 23A S2310, “The eNB ….. configures a paging area to report mobility while the UE is in the light-connected mode.”); enter the first mode (See para 24 and fig. 23A S2325, enters inactive/light-connected mode); receive a connection establishment indication from the second access network device; establish a connection between the terminal device and the second access network device according to the connection establishment indication (See fig. 23B S2365-2370, RRC connection between the terminal and new eNB); and send a second message to a core network device using the established connection between the terminal device and the second access network device (See fig. 23B S2370-2375, send RRC complete msg to (reconfigure S1 bearer) the core network); the core network  (See fig. 23B S2370-2375, receive RRC complete msg by (reconfigure S1 bearer) the core network); in response to the second message release a connection between the first access network device and the core network device established for the terminal device (See fig. 23B S2370-2390, release RRC connection between the terminal and the anchor eNB. Also see para 232, “the UE transmits a control message which makes a request for releasing the temporary connection stop to the MME and makes a request for reconfiguring the S1 bearer to the new eNB in S2375. When receiving the message, the MME reconfigures the S1 bearer in the new eNB and instructs the S-GW to normally process data on the UE”. The fact that the UE requests to release any temporary connection shows that the connection was not released earlier).
Send a first message to a second access network device when the terminal device is in a cell that does not belong to a paging area corresponding to the paging area information (See fig. 25 S2545 and para 241, “If the received paging area ID is not included in the paging area IDs configured in the UE, the UE determines that the UE escapes its own paging area and transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”); and the cell is managed by the second access network device, wherein the first message comprises a paging area update indication (See fig. 25 S2545 and para 241, “transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”).
Fig. 23 A-B can be modified to include update paging area when moving out of anchor eNB paging area(s). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of fig. Kim’s 23A-B with the teachings of Kim’s 25 to improve the 
With regards claim 14, one or more processor, a transceiver and a memory (See fig. 8, processor, controller, transceiver and a memory).

Claims 7 and 21:
Kim discloses a method, comprising: receiving, by a terminal device, configuration information from a first access network device, wherein the configuration information comprises paging area information configured for the terminal device in a first mode (See para 24 and fig. 23A S2310, “The eNB ….. configures a paging area to report mobility while the UE is in the light-connected mode.”); entering, by the terminal device, the first mode (See para 24 and fig. 23A S2325, enters inactive/light-connected mode); receiving, by the terminal device, a connection establishment indication from the second access network device and establishing, by the terminal device according to the connection establishment indication, a connection between the terminal device and the second access network device (See fig. 23B S2365-2370, RRC connection between the terminal and new eNB); and sending, by the terminal device, a second message to a core network device using the established connection between the terminal device and the second access network device (See fig. 23B S2370-2375, send RRC complete msg to (reconfigure S1 bearer) the core network); wherein the second message triggers a release of a connection between the first access network device and the core network device (See fig. 23B S2390, RRC connection released by first eNB).
Sending, by the terminal device, a first message to a second access network device when the terminal device is in a cell that does not belong to a paging area corresponding to the paging area information  (See fig. 25 S2545 and para 241, “If the received paging area ID is not included in the paging area IDs configured in the UE, the UE determines that the UE escapes its own paging area and transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”), and the cell is managed by the second access network device, wherein the first message comprises a paging area update indication  (See fig. 25 S2545 and para 241, “transmits an RRC connection resume request (RRCConnectionResumeRequest) message in order to make a request for updating the paging area to the eNB on which the UE currently camps in S2545”).
Fig. 23 A-B can be modified to include update paging area when moving out of anchor eNB paging area(s). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of fig. Kim’s 23A-B with the teachings of Kim’s 25 to improve the method disclosed by Kim’s 23A-B by including the feature of updating paging area when moving out of the cell. The motivation to combine would have been to let the network know where to page when there’s transmission i.e. downlink.

Claims 4, 11, 18 and 25:
Kim discloses that the paging area information comprises one or both of the following: a paging area cell list, and a paging area identifier list; wherein the paging area cell list includes at least one cell, and the paging area identifier list includes at least one paging area identifier (See para 41 and fig. 23 S2310, Paging Area IDs (PAI)).

Claims 5, 12, 19 and 26:
Kim discloses that the first message is a radio resource control (RRC) connection resume message (See fig. 25 S2545, RRC connection resume request).

Claims 6, 13, 20 and 27:
Kim discloses that the first mode is radio resource control (RRC) inactive mode (See fig. 23A S2325 inactive mode).

Claim 28:
Kim discloses that the apparatus is a microchip and the communication device is a terminal device (See para 78, FPGA, ASIC, integrated circuits, processors).


Claims 2, 3, 9, 10, 16, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0166576 A1) in view of 3GPP TSG RAN WG2 Meeting #94 Nanjing, China, 23-27 May 2016, R2-163632, Source: Intel Corporation, Title: Light connection DRX paging cycle and mechanism (hereinafter Intel).
Claims 2, 9, 16 and 23:
Intel discloses when the terminal device is in the first mode, the connection between the first access network device and the core network device established for the terminal device remains unreleased, and the terminal device is further configured to store connection context for a connection between the terminal device and the first access network device when the 39Docket No. 85110626US13 terminal device is in the first mode (See page 4, section 3 conclusion, last column and last two rows, UE is in light connection mode UE stores context and S1-U bearer is maintained). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Intel to improve the method disclosed by Kim by including the feature of storing context information and not releasing the connection when in first mode. The motivation to combine would have been to reduce connection establishment delays.

Claim 3, 10, 17 and 24:
Intel discloses that the terminal device is further configured to: delete the stored connection context according to the connection establishment indication (See page 4, section 3 conclusion, first column and second last row, UE releases context. Also see section 2.3, eNB triggers the UE to release the context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with the teachings of Intel to improve the method disclosed by Kim by including the feature of deleting connection context information. The motivation for doing so would have been to free up memory by deleting unnecessary information.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, on page 3 of the applicant’s remarks, the applicant refers to paragraph 232 of Kim’s publication and argues that the foreign application, to which the publication claims priority, contains the word "it" instead of “UE” as disclosed in the publication. From the context of the entire paragraph, "it" should be interpreted to mean the “base station” (i.e. the new eNB 2302 in Fig. 23A), which transmits a control message to the MME. 
The examiner respectfully disagrees. Kim’s publication clearly reads what is meant by “it” and that is “UE”, not a “base station” as argued by the applicant. The context of the paragraph 232 also supports the use of “UE” instead of “eNB/base station”. 
With regards to claim 1, on page 4 of the applicant’s remarks the applicant argues “a "RRC connection resume process" is different from "RRC connection establishment procedure", that is, "resume" a RRC connection is different from "establish" a RRC connection.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472